Determination of the State Liquor Authority revoking petitioner’s restaurant liquor license, unanimously modified, on the law and the facts, and charges 2, 3 and 4 are dismissed, and the determination otherwise confirmed, with $50 costs and disbursements to respondent. Petitioner’s motion to dismiss charges 2, 3 and 4 under section 118 of the Alcoholic Beverage Control Law should have been granted. (Matter of Benjamin v. State Liq. Auth., 13 N Y 2d 227; Matter of Hacker v. State Liq. Auth., 21 A D 2d 755; Matter of Vilabar Cafe v. State Liq. Auth., 25 A D 2d 662.) The findings on charges 1, 6 and 7 are supported by substantial evidence and are confirmed. We find no reason for disturbing the penalty of revocation. Concur—Stevens, J. P., Steuer, Capozzoli, McNally and Witmer, JJ.